DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 8-14 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Claim 8: The prior art, either taken alone or in combination, fails to teach:
a communicating duct which connects the combustion chamber with the cooling chamber, 
wherein the communicating duct comprises a vertical or inclined lower end portion which is at least partially surrounded by or adjacent to a plurality of the refrigerating pipes in the cooling chamber, and wherein
the lower end portion has a bottom outlet arranged at a lower level with respect to at least one of the refrigerating pipes, in combination with the rest of the limitations of claim 8.

The closest prior art is Selli (EP 0089927 A1; listed in the IDS filed 18 December 2018).
Selli teaches plant for regenerating foundry sand (plant 1, see Fig. 1), comprising:


Claims 9-14: Depend directly from claim 8.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN HA whose telephone number is (571)270-5934.  The examiner can normally be reached on M-F 9:30-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458	.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.S.H/Examiner, Art Unit 1735                                                                                                                                                                                                        


13 February 2021
/KEVIN P KERNS/Primary Examiner, Art Unit 1735